ON PETITION FOR REHEARING.
In his petition for rehearing, it is urged by appellee that neither paragraph of complaint states a cause of action for conversion, for the reason, as claimed, that neither 7.  contains averments showing ownership of the bonds at the time of the alleged conversion. There is no merit in the contention. It is not the law that in an action for conversion the complaint must always show by direct averment that the plaintiff owned the property at the time; it is sufficient if, in the complaint, facts are well pleaded from which ownership at the time of the conversion is necessarily inferred. Waters v.Delagrange (1915), 183 Ind. 497, 109 N.E. 758. It is directly averred in each paragraph that appellant was the owner of the bonds; that, by written contract, he pledged them to secure payment of certain promissory notes given by him for borrowed money; that, as soon as he learned that the bonds had been sold and the manner in which the sale had been conducted, he offered to redeem all of the bonds; and that he was permitted to redeem part, but not all of them; that immediately after appellant learned of the sale of the bonds, he "came to *Page 239 
the city of Indianapolis, prior to the 12th day of May, 1924, and had an interview with the defendant, and told him he was ready, able and willing to redeem all of these bonds and pay the said obligations, and then and there the said defendant refused him and told him that he had conducted a valid sale of said bonds and purchased them himself, and they were his." The manner in which the sale was conducted by appellee is set out in detail. Clearly the facts pleaded show ownership by appellant at the time of the alleged conversion.
Furthermore, the fact, as shown by averments of each paragraph of complaint, that, at the time of the alleged conversion, appellee held the bonds as pledgee of appellant is 8.  significant. It has many times been held by the courts, and is well settled, that, where it appears from the averments of a complaint for conversion that the defendant, at the time of the alleged conversion, held the property under a contract of bailment entered into between him and the plaintiff, an allegation as to the ownership of the property at the time of the bailment is unnecessary. Shellhouse v. Field (1912),49 Ind. App. 659, 97 N.E. 940, and cases there cited.
Rehearing is denied.